I regret very much that I am unable to concur in the majority opinion in holding it was not error for the Court when ruling upon the admissibility of evidence, which was admittedly hearsay and at that time of course should not have been admitted, in stating that "where he asked as a special consideration that the officer not talk to his boy and the officer showed that, I don't think it is proper to come into Court and dodge behind that. I am going to let it in". The entire conversation between the father and the officer was in the absence of the defendant, and defendant when placed upon trial had a perfect right to make such objections as he saw fit, and the remark of the trial judge in passing thereon certainly indicated to the jury that he considered the position taken by defendant as a dodge. The son was on trial, not the father, and there could have been no dodge on his part because he at no time was a party to the discussions between his father and the officer, and even if he was, he had a right to make objections as he thought proper, and to his best interest without derogatory *Page 248 
statements by the presiding Judge. The fact that the witness was the father of the defendant placed the testimony in no different category than that of any other third person, yet it was a great deal more damaging by reason thereof.
Under Article 5, paragraph 26 of the State Constitution, the presiding Judge should not convey to the jury either expressly or impliedly his opinion of the force and effect of testimony upon any question of fact at issue. The real object of this section of the Constitution is to leave the decision of all questions of fact to the jury exclusively, uninfluenced by any expression of opinion by the Judge. Not only must the formal charge to the jury be kept free from any statement of facts in issue or expression as to the weight and sufficiency of evidence, but it has been frequently held that a trial Judge should not by the interrogation of witnesses or remarks in ruling upon evidence offered, indicate opinions or express views reasonably calculated to influence the jury. He should not at any stage of the trial express an opinion directly or indirectly upon the weight or sufficiency of the evidence, or the motive of the defendant in making objections to proffered testimony. The trial Court should avoid expressions of opinions which are reasonably calculated to influence the jury in deciding material issues of facts. It is the intendment of this Section that all questions of facts be left to the jury and that the Judges be prevented from forcing upon the juries their own convictions. The force and effect of any evidence is for the jury, and they alone shall determine what credence and weight it will have with them. The Judge's position would naturally add great weight to any opinion he might express in the presence of the jury, and for this reason he should carefully refrain from and avoid expressing any opinion upon the weight and sufficiency of the evidence, either in his formal charge or by remarks in ruling upon evidence offered. Citing State v.Davis, 27 S.C. 609, 4 S.E. 567; State v. Pruitt, 187 S.C. 58,196 S.E. 371; Powers v. Rawls, 119 S.C. 134, *Page 249 112 S.E. 78; and the very recent case of State v. Simmons,41 S.E.2d 217.
In his ruling, the trial Judge clearly indicated that to sustain the objection of the defendant would permit him to perpetrate a dodge upon the Court (and not the investigating officer), which in my opinion, was highly improper.
For the foregoing reasons, I, therefore, am of the opinion that the case should be reversed and remanded for a new trial.